DETAILED ACTION

The information disclosure statement (IDS) submitted on 04/29/2021, 10/21/2021, 11/17/2021 are filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-9, 11-13 are allowed.
None of prior art teach or suggest claimed limitations having a semiconductor device comprising: a pixel, the pixel comprising: a storage capacitor, a transistor, the transistor comprising: a gate electrode layer over a substrate, a gate insulating layer over the gate electrode, an oxide layer over the gate insulating layer, a source electrode layer having a region in contact with a top surface of the oxide layer, a drain electrode layer having a region in contact with the top surface of the oxide layer, and wherein the pixel electrode layer is in contact with a top surface of one of the source electrode and the drain electrode via an opening, wherein the pixel electrode has a region overlapping with an electrode comprising a metal oxide, and wherein the electrode functions as one electrode of the storage capacitor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785. The examiner can normally be reached M-F 9am-8pm Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO P LE/Primary Examiner, Art Unit 2818